Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/537,918 ANCHOR ASSEMBLY filed on 11/30/2021.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 2/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  Claims 2 and 4 end with a comma and not a period.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11/215,320. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are all drawn to an anchor assembly with a cavity and an insertion device and cover member.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/537,910 in view of all the claims are all drawn to an anchor assembly with a cavity and an insertion device and cover member
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4693389 to Kalen.
With regards to claim 1, Kalen teaches a securing member movable between securing and non-securing positions, the securing member (66) comprising a cooperating portion having a tip, a first surface extending from the tip, and a second surface extending from the first surface; wherein the tip can cooperate with the body of the anchor to urge the securing member towards the securing position when the insertion device is inserted into the cavity.
With regards to claim 2, Kalen teaches wherein the insertion device has a main part (56), the securing member being ratably attached to the main part.  
With regards to claim 3, Kalen teaches wherein the insertion device has a main part, and the securing member has a center of gravity and the securing member is rotatably attached to the main part at the center of gravity.
With regards to claim 4, Kalen teaches wherein the insertion device includes a locking arrangement to lock the insertion device to the anchor, the locking arrangement comprising a locking member (16) mountable on the main part.
With regards to claim 5, Kalen teaches wherein the locking member is configured to be tightened onto the insertion device to tighten the securing member onto the reinforcing member (30).
	With regards to claim 6, Kalen teaches wherein the locking arrangement includes corresponding formations (30, 50) on the locking member and on the insertion device, the corresponding formations being co-operable with each other to secure the locking member to the insertion device.
	With regards to claim 7, Kalen teaches wherein the corresponding formations comprise corresponding threads provided on the locking member and the insertion device to allow the locking member to be screwed onto the insertion device.
	With regards to claim 8, Kalen teaches wherein the securing member (66) comprises two of the aforesaid cooperating portions, each cooperating portion comprising a respective tip, the two cooperating portions being arranged opposite each other.
	With regards to claim 9, Kalen teaches wherein each of the two cooperating portions have a respective first surface and a respective second surface, each of the first surfaces extending from the respective tip, and each of the second surfaces extending from the respective first surface.
With regards to claim 10, Kalen teaches, wherein the securing member comprises two of the aforesaid cooperating portions, each cooperating portion comprising a respective tip, the two cooperating portions being arranged opposite each other, and wherein each of the two cooperating portions comprises a respective first surface and a respective second surface, each of the first surfaces extending from the respective tip, and each of the second surfaces extending from the respective first surface, wherein the tips of the two cooperating portions define an axis extending therebetween, the axis being offset from the centre of gravity of the securing member.
	With regards to claim 11, Kalen teaches wherein the, or each, cooperating portion defines a concavity to receive the, or a respective, reinforcing member, the, or each, concavity being opposite the, or the respective, first surface. 
	With regards to claim 12, the patent to Kalen discloses a device having a body (12) defining a cavity (30), and a reinforcing member (38) extending through the cavity and outwardly from the body, wherein the body comprises a cover member (14, 68) extending over the cavity; wherein the cover member cooperates with the securing member (66) to urge the securing member towards a securing position of the securing member when the insertion device is inserted into the cavity.
	 With regards to claim 13, Kalen teaches wherein the device has two of the reinforcing members (60) arranged opposite each other, the opening being defined between the reinforcing members.
	With regards to claim 14, Kalen teaches wherein the body comprises a holding member (48) for holding the reinforcing members, the cover member being mountable on the holding member, and the cavity being defined between the cover member and the holding member.
	With regards to claim 15, Kalen teaches wherein the cover member and the holding member comprise attaching formations (50, 30) to attach the cover member to the holding member.
	With regards to claim 16, Kalen teaches wherein the attaching formations comprise a socket and a tab receivable in the socket. 
	With regards to claim 17, Kalen teaches wherein the attaching formations comprise a plurality of sockets and a plurality of tabs receivable in the sockets.
	With regards to claim 18, Kalen teaches wherein the holding member comprises a base portion and the holding member further includes one or more receiving formations to receive the, or each, reinforcing member.
	With regards to claim 19, Kalen teaches wherein the body comprises fastening formations (60 and holes) to allow the anchor to be fastened to a support, the fastening formations defining apertures to receive fasteners (60) therethrough.
	With regards to claim 20, Kalen teaches wherein the cover member comprises an internal surface having an inner region and an outer region, the inner region being aligned with the opening.
	
		

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/19/22